Case 6:19-cv-00268-JDK-KNM Document 79 Filed 11/16/20 Page 1 of 2 PageID #: 557




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  DONIECE CREIGHTON                            §
      Plaintiff,                               §
                                               §
  v.                                           §     CIVIL ACTION NO. 6:19-CV-268
                                               §
  ALDI (TEXAS) LLC                             §
        Defendant.                             §



                        DEFENDANT’S FIRST AMENDED EXHIBIT LIST



  Judge Jeremy D. Kernodle          PLAINTIFF’S ATTORNEY:           DEFENDANT’S ATTORNEY:
                                    Frank Weedon                    David Sargent
                                    Randall C. Roberts              Ross Miracle
  TRIAL DATE(S):                    COURT REPORTER:                 COURTROOM DEPUTY:
  December 7, 2020                  Shea Sloan                      Emma Farris


  EXHIBIT      DATE     ADMITTED          DESCRIPTION (INCLUDING BATES NUMBER IF APPLICABLE)
  NUMBER      OFFERED
  1.                               Aldi, Inc. Incident Investigation Report – ALDI 000025
  2.                               Aldi, Inc. Customer Incident Report – ALDI 000001-000002
  3.                               Plaintiff’s Medical Records – CREIGHTON 000003-000088
  4.                               Plaintiff’s Billing Record – Texas Spine and Joint Hospital     –
                                   CREIGHTON 000091
  5.                               Plaintiff’s Billing Record – Precision Spine Care               –
                                   CREIGHTON 000102
  6.                               Plaintiff’s Billing Records – Texas Spine and Joint Hospital    –
                                   CREIGHTON 000110-000114
  7.                               Plaintiff’s Billing Record – Texas Radiology Associates         –
                                   CREIGHTON 000115
  8.                               Plaintiff’s Medical Records – Open Imaging of Longview          –
                                   CREIGHTON 000116-000117
  9.                               Plaintiff’s Medical Records – CREIGHTON 000120-000452
  10.                              Plaintiff’s Medical Records – CREIGHTON 000458-000560
  11.                              Plaintiff’s Medical Records – Precision Spine Care              –
                                   CREIGHTON 000738-000749
  12.                              Plaintiff’s Medical Records – Precision Spine Care              –

 DEFENDANT’S FIRST AMENDED EXHIBIT LIST                                                        PAGE 1
 2090512
 1857/00031
Case 6:19-cv-00268-JDK-KNM Document 79 Filed 11/16/20 Page 2 of 2 PageID #: 558




                                 CREIGHTON 000759-000780
  13.                            Plaintiff’s Medical Records – Baylor Scott & White –
                                 CREIGHTON 000790-000939
  14.                            Curriculum Vitae of Dr. John Obermiller
  15.                            Dr. John Obermiller’s Expert Report
  16.                            Curriculum Vitae of Paul “Marcus” Murphy
  17.                            Paul “Marcus” Murphy’s Expert Report

        Defendant reserves the right to offer exhibits listed by Plaintiff.

                                               Respectfully submitted,

                                               SARGENT LAW, P.C.


                                               By: /s/ Ross C. Miracle
                                                   DAVID L. SARGENT
                                                   State Bar No. 17648700
                                                   david.sargent@sargentlawtx.com
                                                   ROSS C. MIRACLE
                                                   State Bar No. 24070283
                                                   ross.miracle@sargetlawtx.com

                                               1717 Main Street, Suite 4750
                                               Dallas, Texas 75201-7346
                                               (214) 749-6516 (direct – David Sargent)
                                               (214) 749-6316 (fax – David Sargent)
                                               ATTORNEYS FOR DEFENDANT

                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on the 16th day of November 2020, a true and correct copy

 of the foregoing document was forwarded to counsel for Plaintiff as indicated below:

        Via E-Mail
        Frank Weedon
        Randell Roberts
        ROBERTS & ROBERTS
        118 West Fourth Street
        Tyler, Texas 75701
        frank@robertslawfirm.com


                                                       /s/ Ross C. Miracle
                                                       ROSS C. MIRACLE

 DEFENDANT’S FIRST AMENDED EXHIBIT LIST                                                  PAGE 2
 2090512
 1857/00031
